Citation Nr: 1629418	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision of the VA RO in Buffalo, New York. 

The Veteran testified at a May 2011 Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding has been included in the claims folder.

These issues were remanded by the Board for further development in August 2013.  The Board notes that the issues of entitlement to service connection for miliary tuberculosis, hypertension, Peyronie's disease, and a skin disorder were remanded as well at that time.  Subsequently, the RO granted service connection for renal tuberculosis, hypertension, skin effects of tuberculosis, and Peyronie's disease in a January 2014 rating decision.  This decision was a complete grant of benefits with respect to these issues of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues of entitlement to service connection for tuberculosis, hypertension, skin effects of tuberculosis, and Peyronie's are no longer on appeal before the Board.

The Board notes that an April 2014 supplemental statement of the case (SSOC) denied service connection for hypertension, Peyronie's disease, and a skin disorder.  However, as service connection was already granted for these disabilities in the January 2014 rating decision, the Board finds this is clearly some sort of administrative or typographical error, and service connection is currently in effect for these disabilities.

The issues of entitlement to service connection for incontinence, erectile dysfunction, and memory loss/brain condition, and the issues of entitlement to increased evaluations for service-connected renal tuberculosis and service-connected skin effects of tuberculosis have been raised by the record in a March 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's IBS is related to his service-connected tuberculosis.


CONCLUSION OF LAW

Service connection for IBS is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran is seeking entitlement to service connection for IBS as related to service-connected tuberculosis. 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's private medical records reflect a history of IBS.  See Oneida Healthcare Center treatment record, July 2002; Dr. R.P., M.D. treatment record, December 2006. 

A June 16, 2011, letter from C.D., D.O. at Preventative and Family Medicine reflects that the Veteran still has several stomach and intestinal complaints related to his tuberculosis.

In October 2013, the Veteran underwent a VA examination.  In a November 2013 VA addendum report, the examiner linked the Veteran's tuberculosis to his military service.  The examiner went on to note that miliary tuberculosis can affect many organ systems here regarding Peyronie's disease, IBS, skin conditions, or depression.  Based on the evidence available, the examiner determined that it would be mere speculation to attribute these to tuberculosis.

In sum, the claims file contains medical evidence documenting recent treatment for IBS and a private medical opinion essentially linking the Veteran's IBS to his service-connected tuberculosis.  Moreover, the November 2013 VA opinion suggested that tuberculosis can affect IBS and gave no indication that this was not the case in this particular instance.  Therefore, the Board finds that the medical evidence for and against the claim is at the least in relative equipoise.  Any reasonable doubt is resolved in the Veteran's favor, and service connection for IBS is warranted.



ORDER

Entitlement to service connection for IBS is granted.


REMAND

Additional development is needed prior to the adjudication of the Veteran's depression claim.

The Veteran is seeking entitlement to service connection for depression as related to service-connected tuberculosis.

In support of his claim, the Veteran submitted a June 16, 2011, letter from C.D., D.O. at Preventative and Family Medicine, who suggested that the Veteran is depressed in relation to his health problems.

In a November 2013 VA examination addendum report, an examiner noted that miliary tuberculosis can affect many organ systems here regarding Peyronie's disease, irritable bowel syndrome, skin condition, or depression.  The examiner concluded that, based on the evidence available, it would be mere speculation to attribute these to tuberculosis.

The Board finds that the medical opinions of record are inadequate to evaluate this claim.  While the June 2011 private opinion noted that the Veteran was feeling depressed, the claims file does not contain medical evidence reflecting that the Veteran has been diagnosed with a psychiatric disability, to include depression.  Moreover, while the November 2013 VA opinion suggested that the Veteran's tuberculosis could affect many different organ systems, the examiner failed to provide any details or rationale as to why it would be speculation to attribute the Veteran's claimed depression to his tuberculosis.  Further, it does not appear that this opinion was based on an adequate psychiatric examination.  As such, the Board finds that the necessity for pertinent VA examination is shown for the proper assessment of the Veteran's depression claim.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  The examiner should diagnose the Veteran with all current psychiatric disabilities, to include depression.  The examiner should then render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disability, to include depression was caused or aggravated by his service-connected tuberculosis.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

2. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


